12/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0303


                                     DA 22-0303
                                  _________________

 ROBERT MATTHEW WITTAL,

              Petitioner and Appellant,

       v.                                                        ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

      Counsel for Appellant Robert Matthew Wittal has filed a fifth motion for extension
to of time to file his opening brief. The Court notes that the brief was due December 8,
2023. Pursuant to the motion for extension,
      IT IS HEREBY ORDERED that Appellant has until January 8, 2023, to file his
opening brief.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              December 14 2022